DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4 and 6-9 were previously pending and subject to a non-final office action mailed 06/08/2022. Claims 1-4 and 8 were amended; no claim was cancelled or added in a reply filed 07/07/2022. Therefore claims 1-4 and 6-9 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p.6, filed 07/07/2022, with respect to 112a rejection have been fully considered and are persuasive.  The 112a rejection of claims 1-4 and 6-9 has been withdrawn. 
Applicant’s arguments, see remarks p.6, filed 07/07/2022, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1-4 and 6-9 has been withdrawn. 
Applicant's arguments filed 07/07/2022 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims of the present application place meaningful limits on the abstract idea, at least because they require the delivery of the commodities to a destination by a vehicle. The delivery of a commodity by a vehicle from a warehouse to a destination is not an organization of human activity; it is a real-world action that is taken by the vehicle in order to physically move the commodity from one location to another. Furthermore, the communication between the vehicles and the delivery of the commodity based on the communication regarding which vehicle is able to make the delivery in accordance with the instructions places additional meaningful limits on the abstract idea that further integrate it into a practical application. Finally, the claims provide technological improvement of increased efficiency in the operation of transport planning systems. Thus, the claims integrate the abstract idea into a practical application (remarks p. 6-7). Examiner respectfully disagrees. 
The claims are directed towards an abstract idea of organizing human activity that is not integrated into a practical application. Delivering a commodity from a warehouse to a destination is organizing human activity because the claim limitations allow for commercial interactions (business relations) and managing personal behavior and/or interactions between people (i.e. sending instructions for a person to follow).
 Furthermore, the abstract idea into a practical application because the claims limitations do not improve on the additional elements. The claim limitations use the processor and the structure for “transmitting” (not claimed) in their generic capacity in order to automate the abstract idea. The processor and the structure of “transmitting” are not improved in any shape or form and any efficiency gained in performing the abstract idea is due to the inherent efficiency of performing the abstract idea on a computer and nothing more (please see MPEP 2106.05(f) “.Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept). 
Therefore, the claims are not patent eligible. 
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving the order information, receiving the vehicle information, receiving the warehouse information and the inventory information, executing a process of generating a second transport plan that specifies the warehouse as an only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport, the commodity from the transport source to the transport destination with the vehicle transporting the commodity, issuing an instruction based on the second transport plan to the vehicle from the output devic
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the commercial interactions (including business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites an information processing apparatus including an input device, a processor and an output device. The claims further recites “vehicles”. This additional element is recited at a high level of generality which merely amounts to generally linking the abstract idea to a technological field. These additional elements are recited at a high level of generality, and merely automates the abstract idea. As such, each of the additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependents claims 2-4 and 6-9 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2018/0247266) in view of Yonezawa (US 2003/0078802) and Ikeda (US 2016/0117610)
As per claim 1, Knapp discloses a transport plan generating method using an information processing apparatus including an input device, a processor, and an output device, from the input device, the information processing apparatus being capable of acquiring (paragraph 49-51, 54-56);
order information including a customer address that specifies a position of a transport destination (paragraph 28, 32 and 35, the database contains information on the location of the dropoff location); 
information that specifies a current address of the vehicle (paragraph 21, 24, 35 and 75, the system keeps track of the where the vehicles are located as well as the type of vehicle (i.e. a van, a tractor, a semi-trailer); 
warehouse information including warehouse address information that specifies a current address of the warehouse (paragraph 32, 35 and 37, the location of the pickup location which could be fulfillment centers or other locations is maintained in the system); 
temporary-warehouse installation candidate information including information on a candidate site where there is a possibility that a movable temporary warehouse is disposed among a plurality of temporary warehouses (paragraph 26-27, 32, 38, 42-43, 84, 112-113, the system maintains the location of exchange location where a vehicle can be to act as a temporary warehouse for other vehicle to receive items from), 44the method comprising: 
executing, using the processor, processes of receiving the order information, receiving the vehicle information, receiving the warehouse information and the inventory information (paragraph 22, 33-34, 105-111, when creating a transport route, the system takes into consideration, the drop-off location, items to be picked up, the location of the vehicles and warehouses), and
delivering the commodity from the transport source to the transport destination with the vehicle (paragraph 22, 48 and 68, the vehicles transport the item from source to destination)
However, Knapp does not disclose but Yonezawa discloses order information including a commodity name that specifies a commodity to be transported (paragraph 32); warehouse information including a warehouse name that specifies a warehouse, in which the commodity is stored (paragraph 32); inventory information including information on the commodity stored in the warehouse corresponding to the warehouse name (paragraph 32); receiving the order information, receiving the vehicle information, receiving the warehouse information and the inventory information (paragraph 32-36); executing a process of generating a second transport plan that specifies the warehouse as the only commodity transport source and the vehicle transporting the commodity, based on the order information, the vehicle information, the warehouse information, and the inventory information and to transport the commodity from the transport source to the transport destination with the vehicle transporting the commodity (paragraph 32-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Yonezawa in the teaching of Knapp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Knapp does not disclose but Ikeda discloses issuing an instruction based on the second transport plan to the vehicle from the output device (paragraph 165, a schedule is provided to the driver); determining whether the vehicle can deliver the commodity from the transport source to the transport destination in accordance with the instruction, and, based on a determination that the vehicle can deliver the commodity in accordance with the instruction, perform the schedule (paragraph 165, the driver is able to confirm the schedule to perform)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ikeda in the teaching of Knapp, in order for the driver to confirm the schedule (please see Ikeda, paragraph 165).
As per claim 2, Knapp discloses generating a first transport plan based on the order information, the vehicle information, the warehouse information, the temporary-warehouse installation candidate Page 3 of 10Application No. 15/909,403 Attorney Docket No. 109676.PA850USinformation, and the inventory information, the first transport plan including a plan to transport the commodity from the candidate site to the transport destination; wherein the first transport plan includes a plan to transport the commodity from the candidate site to the transport destination with the vehicle. (paragraph 22, 28, 33-34, 37, 42-43, 46 and 95, a plan is generated for the vehicles to meet at an exchange location and for the second vehicle to deliver from the exchange location to the destination).
As per claim 3, Knapp discloses wherein the first transport plan includes a plan to move the temporary warehouse to the candidate site (paragraph 19, 28, 37, 67, 76, 132, instructions are given to the vehicle to be at an exchange location).
As per claim 6, Knapp discloses wherein the warehouse information enables to distinguish the temporary warehouse from warehouses which are not the temporary warehouse (paragraph 24-26), and the warehouse information includes information on a movement schedule of the temporary warehouse (paragraph 26, 33, 35, 66 and 84, the schedules of the temporary exchange location is based on the operating hours of the business and a schedule of the exchange location is also determined (i.e. how long a vehicle will be at the exchange location).
As per claim 7, Knapp discloses wherein the temporary-warehouse installation candidate information includes information on an address of the candidate site and a schedule to use the candidate site (paragraph 35, 66, 80 and 84, location of the exchange location are stored as well as how long the vehicles can use the exchange location for is determined).
As per claim 8, Knapp discloses based on the first transport plan, generating operation instruction information of the temporary warehouse having data items for defining a start time that is a time at which the temporary warehouse starts to operate and an operation of the temporary warehouse indicating an operation that starts from the start time, corresponding to a temporary warehouse name for specifying the temporary warehouse (fig. 3, paragraph 40, 66, 84, 89, 98, 107 and 124, transport routes are generated with exchange location, the item provider name and hours the transient warehouse is supposed to meet or be at an exchange location are determined).
As per claim 9, Knapp discloses wherein the temporary warehouse is at least one selected from a vehicle, a railroad vehicle, a transport machine, and a cargo ship (paragraph 89 and 132).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2018/0247266) in view of Yonezawa (US 2003/0078802) and Ikeda, as disclosed in the rejection of claim 1, in further view of Sun (US 20060224423).
As per claim 4, Knapp discloses comparing a cost of the first transport plan with a cost of the second transport plan to adopt a transport plan with a low cost (paragraph 35-40, the transport route is optimized by finding different exchange location to find the least costly transport route). However, both the first transport plan and second transport plan include exchange location, But Sun discloses comparing the cost of a first transport plan with exchange location and a second transport plan with no exchange location (paragraph 44-51, loads are assigned to direct shipping routes or consolidation routes best on optimized cost).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Sun in the teaching of Knapp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 2018/0247266) in view of Yonezawa (US 2003/0078802) and Ikeda, as disclosed in the rejection of claim 1, in further view of Compton (US 7, 702, 545).
As per claim 7, Knapp discloses wherein the temporary-warehouse installation candidate information includes information on an address of the candidate site (paragraph 35, 66, 80 and 84).
However, Knapp does not explicitly disclose but Compton discloses a schedule to use the candidate site (Col. 13, ln 17-33, the hours of operations of exchange location between a buyer and seller are stored in the database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Compton in the teaching of Knapp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628